Citation Nr: 1625088	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  06-39 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 14, 1995, for the grant of service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bipolar disorder and assigned a rating of 100 percent, effective March 14, 1995.  

In a December 2006 VA Form 9, the Veteran requested a hearing before the Board.  A May 2007 report of contact indicates that the Veteran called to reschedule his hearing at the RO because he would be undergoing open heart surgery; he requested the hearing be held at the Washington, D.C., Central Office.  In October 2009, he again requested a hearing.  In March 2010, he requested to postpone his hearing in Washington, D.C., due to a scheduled surgical procedure and caring for his aging father; in June 2010, the Board granted his request to reschedule the hearing.  In July 2010, he again requested to reschedule the hearing (due to medical treatment and caring for his father who had lung cancer), and that the hearing be scheduled at the RO, as he was unable to travel to Washington, D.C.  In February 2011, the case was remanded to schedule the Veteran for a videoconference hearing before the Board at the RO.  In a June 2011 VA Form 9, the Veteran requested that the hearing be rescheduled due to the death of his father.  In October 2011, the Veteran requested to reschedule his hearing because he was still trying to make arrangements for his father's funeral and caring for his aging mother; in June 2012, the Board granted his request to reschedule the hearing.  In August 2012, the Veteran's representative requested to reschedule the Veteran's hearing due to health concerns that precluded traveling, caring for his elderly mother, and unresolved burial issues.  In September 2012, the Veteran's representative requested to reschedule the hearing at the RO.  In October 2012, the case was remanded to schedule the Veteran for a hearing before the Board at the RO.  In January and February 2013 statements, the Veteran requested that his videoconference hearing be rescheduled due to his own health related issues and caring for his mother who recently was diagnosed with cancer.  In September 2013, the Veteran again requested to reschedule his hearing due to caring for his mother and because he was now being treated for cancer.  In January 2014, the Veteran requested his hearing be rescheduled again due to his significant medical problems which had required hospitalization and due to caring for his mother who was also being treated for cancer.  In July 2014, the Veteran's representative requested that the hearing be rescheduled due to the Veteran's ongoing cancer treatment.  A September 2015 report of contact indicates that the Veteran called to reschedule his videoconference hearing because he was caring for his wife's medical needs.  A March 2016 report of contact indicates that the Veteran requested to reschedule his videoconference hearing which was scheduled for April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a March 2016 report of contact indicates that the Veteran requested the videoconference Board hearing, which was scheduled for April 13, 2016, be rescheduled.  His statement reasonably presents good cause for rescheduling the hearing.  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following:

The AOJ should reschedule the Veteran for a videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

